Citation Nr: 1105061	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  06-15 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.	Entitlement to service connection for left foot disability.

2.	Entitlement to service connection for right foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel




INTRODUCTION

The Veteran had active service in the Air Force from February 
1973 to August 1974.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of May 2005 by the Department of Veterans 
Affairs (VA) Montgomery, Alabama Regional Office (RO).

In April 2010, the Board remanded this matter for further 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the Board 
may proceed with review.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.	The Veteran's left foot disability was not incurred in service 
and is not related to service.

2.	The Veteran's right foot disability was not incurred in 
service and is not related to service.


CONCLUSION OF LAW

1.	The criteria for service connection for a left foot disability 
have not been met.  38 U.S.C.A. §§ 1101, 1133, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).

2.	The criteria for service connection for a right foot 
disability have not been met.  38 U.S.C.A. §§ 1101, 1133, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative, if 
any, of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide.

In January 2005 and April 2010 the agency of original 
jurisdiction (AOJ) provided the letters required by 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2010).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claims for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; (2) 
existence of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date of 
benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The April 2010 letter included the notice requirement pursuant to 
Dingess. Although the April 2010 notice letter postdated the 
initial adjudication, the claim was subsequently.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully 
compliant notification followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing defect).  
VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
post-service medical records, and providing a VA examination.  
Consequently, the duty to notify and assist has been met.

Service Connection

Service connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. To establish service 
connection for the claimed disorder, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  38 C.F.R § 3.303 (2010); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Veteran claimed that during his second week in the Air Force 
while on basic training he developed painful blisters on his 
feet.  He was treated while on sick call by a military nurse who 
used a razor blade to cut the blisters from his feet.  The 
Veteran stated the procedure was extremely painful and that the 
Air Force did not make any attempt to give him corrective shoes 
or boots for his feet condition.  In addition, he stated he has 
experienced pain in his feet since service and affected his 
current mobility.  See Decision Review Officer Hearing, dated 
January 2009.

According to the Veteran's in-service treatment records, his 
entrance examination does not report pes planus or any foot 
disabilities.  In March 1973, it is noted that the Veteran had a 
blister on his left foot only and dispensed moleskin.  The 
Veteran's separation examination was absent of any treatment or 
complaint for bilateral feet disabilities.  There were no 
findings of abnormal feet.  See in-service treatment records, 
dated January 1973 to August 1974

The post-service treatment records include a diagnosis of 
calluses and pes planus. The Veteran has been receiving treatment 
for bilateral foot pain and reported to VA physicians that his 
condition started during service.  According to the VA treatment 
records, the earliest indication of treatment occurred in January 
2005.  The calluses have been trimmed and the Veteran has been 
using custom soft orthotics. The records report that the 
Veteran's foot pain is "secondary to corn-callus/flat feet and ? 
neuropathy [rule out] alcohol induced."  See VA outpatient 
treatment records, dated January 2005 to February 2009.

In April 2010, the Board determined a VA examination had not been 
provided for this claim and based on the evidence of in-service 
treatment (blister on the left foot), the Veteran's history of 
bilateral foot pain since service, and the current diagnosis of 
bilateral foot pain secondary to corn-callus/flat feet and 
neuropathy, that an examination and opinion were needed and 
remanded this matter.  See 38 U.S.C.A. §5103A (d). 

The Veteran was afforded a VA examination in April 2010.  The 
Veteran reported chronic bilateral foot pain and chronic problems 
with calluses for years all stemming from his military service in 
1973.  There was no noted history of hospitalization or surgery 
on the feet, trauma to the feet, or foot related neoplasms.  The 
Veteran stated his symptoms included pain, stiffness, and lack of 
endurance.  He is able to stand for 15 to 30 minutes and is 
unable to walk for more than a few yards.  The Veteran reported 
usage of assistive aids such as corrective shoes and orthotic 
inserts.  See VA examination, dated April 2010.

A physical examination of the Veteran's feet revealed no evidence 
of swelling, instability, or weakness but did indicate painful 
motion, tenderness and abnormal weight bearing.  On the left 
foot, the  Veteran stood "with forefoot unweighted to relieve 
pressure on [calluses]."  On the right foot, the Veteran stood 
"with weight on heels due to pain in fall of foot at sites of 
callosities."  Both feet were "very tender to palpation across 
ball of foot, especially at sites of callosities."  No skin or 
vascular foot abnormalities were noted or evidence of malunion or 
nonunion of the tarsal or metatarsal bones.  There was no muscle 
atrophy of the feet noted.  The Veteran's gait was antalgic due 
to a knee disorder.  Id. 

The Veteran was diagnosed with chronic corns and callosities on 
both feet with significant effects on occupation as a result of 
decreased mobility and pain.  Id. 

Upon physical examination and a review of the evidence within the 
Veteran's claims file, the VA examiner opined, "[t]here [was] no 
connection between a single remote blistering incident as noted 
in the [in-service treatment records] and the current chronic 
disorder resulting in corns and callosities that area chronic 
problem for [the Veteran].  There is no history to indicate that 
corns/[calluses] were present in military service.  Therefore the 
current bilateral foot disorder is not caused by or the result of 
military service."  Id. 

After consideration of the entire record and the relevant law, 
the Board finds that the Veteran's bilateral foot disabilities 
are not related to his active service, and service connection is 
not established.  While the Board acknowledges the Veteran's 
various treatment and diagnoses of a chronic bilateral foot 
disabilities, including chronic corns and callosities in both 
feet, there is no objective medical evidence that his 
disabilities resulted from, or were aggravated by, his military 
service.  

While the Veteran claims that his military service is linked to 
his current bilateral foot disabilities, generally, a lay person, 
while competent to report symptoms, is not competent to comment 
on the presence or etiology of a medical disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. 492.  Consequently, while the Veteran 
is competent to report the existence of symptoms, he is not 
competent to report a chronic disorder resulted from service.  As 
stated above, in this case, the objective medical evidence does 
not establish that a chronic bilateral foot disabilities existed 
in-service as records indicate normal feet at separation.

As noted, the first documented post-service evidence of treatment 
for symptoms of a bilateral foot disabilities was in January 
2005; approximately thirty one years after the Veteran's 
discharge from military service.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has determined 
that a lapse of time is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3rd. 1330, 
1333 (Fed. Cir. 2000).  

Consequently, in light of the lack of competent evidence 
establishing a link between the Veteran's bilateral foot 
disabilities and service, significantly, the VA examiner's 
negative nexus opinion, evidence for the Veteran's claims are 
outweighed by the countervailing evidence.  Should the Veteran 
obtain additional evidence in support of his claims, he is 
certainly free to resubmit his claim.  However, in this case, as 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the appeal 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for left foot disability is 
denied.

Entitlement to service connection for right foot disability is 
denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


